       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 1 of 35




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION

ALADDIN MANUFACTURING
CORPORATION,                                 Case No. 4:19-cv-00058-WMR

                Plaintiff,

      vs.

BRUMLOW MILLS, INC.,

              Defendant.

     CLAIM CONSTRUCTION REPORT AND RECOMMENDATION

I.    INTRODUCTION

      Plaintiff Aladdin Manufacturing Corporation (“Aladdin”) asserts United

States Patent Nos. 9,332,870 (“the ’870 Patent”) and 9,332,871 (“the ’871 Patent”)

against Defendant Brumlow Mills, Inc. (“Brumlow”).

      Plaintiff submitted its Opening Claim Construction Brief on February 21,

2020 (Dkt. 31, herein “Pl. CC Opening”). Defendant summited its Opening Claim

Construction Brief on the same day (Dkt. 30, herein “Def. CC Opening”). Both

parties submitted their Responsive Claim Construction Briefs on March 25, 2020

(Dkt. 37, herein “Pl. CC Response”; Dkt. 36, herein “Def. CC Response”). Also

before the Special Master are the parties’ January 24, 2020 pre-briefing Joint Claim

Construction Statement (Dkt. 23). Pursuant to the Court’s Order Appointing Special

                                         1
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 2 of 35




Master (Dkt. 22) the Special Master conducted a claim construction hearing on

May 14, 2020. Based on the above-cited briefing as well as the oral arguments

presented by counsel at the May 14, 2020 hearing, the Special Master recommends

construing the disputed terms as set forth herein.

II.   THE PATENTS-IN-SUIT

      The Asserted Patents are directed to carpet components and methods of

making carpet components including a tufted carpet substrate and an overprinted

design. ’870 Patent at 1:14-18. The ’870 Patent claims a carpet component while the

’871 Patent claims a method of making a carpet component. Both Patents claim

priority to Provisional Application No. 61/025,693 (“the ’693 Provisional”). In

general, the carpet component of the ’870 Patent and ’871 Patent includes a carpet

substrate having a texture comprising a pattern wherein the pattern comprises a

plurality of adjoining design elements each defining a design and a boundary and

wherein the design elements are arranged so that the design of one design element

is not predictable from the design of an adjoining design element and an overprint

disposed onto the carpet substrate wherein the overprint comprises a plurality of

adjoining design elements each defining a design and a boundary and wherein the

design elements are arranged so that the design of at least one design element is

predictable from the design of an adjoining design element. Id. at Abstract.


                                          2
        Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 3 of 35




III.   LEGAL STANDARDS

       The Special Master has applied the below principles of claim construction and

indefiniteness. Indefiniteness is addressed because Brumlow asserts that at least four

of the disputed terms are indefinite.

       A.     Claim Construction

       The ultimate question of claim construction is a matter of law. Markman v.

Westview Instruments, Inc., 517 U.S. 370, 372 (1996). “It is a ‘bedrock principle’ of

patent law that ‘the claims of a patent define the invention to which the patentee is

entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed.

Cir. 2005) (en banc) (citations omitted). Therefore, a court must look at the language

of the claims to determine what the applicant regards as the invention. Id.; see

Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995) (en banc),

aff’d 517 U.S. 370 (1996); Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576 (Fed.

Cir. 1996). The words of a claim are generally given their ordinary and customary

meaning, which is the meaning that the terms would have to a person of ordinary

skill in the art at the time of the effective filing date of the patent application at issue.

Phillips, 415 F.3d at 1313.

       The Phillips en banc decision provides principles to follow during claim

construction. First, the meaning of a claim term, as understood by a person of


                                              3
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 4 of 35




ordinary skill in the art, should be based on the context of the particular claim, as

well as the entire patent at issue, including its specification and prosecution history.

Id.

      Intrinsic evidence, such as the specification and prosecution history for the

patent at issue, provides evidence of how the USPTO and the inventor understood

the invention. Id. at 1317. The specification is usually the best guide to the meaning

of the terms in the claims at issue. Id. at 1315. If the specification reveals a special

definition given by the patentee to a claim term, the patentee’s lexicography governs

the construction. Id. at 1316. If the specification reveals a clear and unambiguous

disavowal of claim scope, the disavowal dictates the correct claim scope. Id.

      Although less reliable, extrinsic evidence, such as expert testimony, inventor

testimony, dictionaries, and learned treatises, may also be considered in determining

what a person of ordinary skill in the art would understand the claim terms to mean.

Id. at 1317-19. However, such extrinsic evidence must be given less weight than

intrinsic evidence. Furthermore, any expert testimony that is at odds with the

intrinsic evidence (the claims themselves, the written description, and the

prosecution history) should be discounted. Id. at 1318.

      In addition, the Federal Circuit has noted that “claims are generally not limited

to features found in what the written description presents as mere embodiments,


                                           4
         Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 5 of 35




where the claim language is plainly broader.” Papst Licensing GmbH & Co. KG v.

Fujifilm Corp., 778 F.3d 1255, 1265 (Fed. Cir. 2015) (citing Phillips, 415 F.3d at

1323).

         B.   Indefiniteness

         Prior to the Supreme Court’s decision in the Nautilus case, a claim was

indefinite when it was “insolubly ambiguous” or “not amenable to construction.”

Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005)

(internal quotations and citations omitted). In Nautilus II, the Supreme Court

observed that § 112, ¶ 2 requires “a delicate balance.” Nautilus, Inc. v. Biosig

Instruments, Inc., 572 U.S. 898, 909 (2014) (quoting Festo Corp. v. Shoketsu

Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 731 (2002)). On one hand, the court

noted, the definiteness requirement must consider the inherent limitation of

language. “Some modicum of uncertainty,” the court recognized, is the “‘price of

ensuring the appropriate incentives for innovation.’” Id. (quoting Festo Corp., 535

U.S. at 741). On the other hand, the court explained, a patent must be precise enough

to afford clear notice of what is claimed, thereby “appris[ing] the public of what is

still open to them. Otherwise, there would be a zone of uncertainty which enterprise

and experimentation may enter only at the risk of infringement claims.” Id. at 909

(internal quotation marks and citation omitted). The court further explained another



                                          5
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 6 of 35




policy rationale: “absent a meaningful definiteness check . . . patent applicants face

powerful incentives to inject ambiguity into their claims.” Id. at 910.

      Balancing these competing interests, the Supreme Court held that “[t]o

determine the proper office of the definiteness command, . . . we read § 112, ¶ 2 to

require that a patent’s claims, viewed in light of the specification and prosecution

history, inform those skilled in the art about the scope of the invention with

reasonable certainty.” Id. (emphasis added). “The standard adopted” by the

Supreme Court “mandates clarity, while recognizing that absolute precision is

unattainable.” Id. It also accords with opinions of the Court stating that “the certainty

which the law requires in patents is not greater than is reasonable, having regard

to their subject-matter.” Id. (quoting Minerals Separation, Ltd. v. Hyde, 242 U.S.

261, 370 (1916) (emphasis added).

IV.   PERSON OF ORDINARY SKILL IN THE ART

      A “preliminary matter that the Court must address before engaging in a

construction of the claims is the issue of the level of skill in the art applicable to the

interpretation of the [patent]. Ferguson Beauregard/Logic Controls, Div. of Dover

Res., Inc. v. Mega Sys., LLC, 350 F.3d 1327, 1338 (Fed. Cir. 2003). Brumlow

proposed that a person of ordinary skill in the art (“POSITA”) “is one who has five

or more years of experience in the carpet tufting and design industry, or equivalent


                                            6
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 7 of 35




training and education.” Def. CC Opening at 6. Aladdin did not object to this

POSITA definition or provide a competing definition. Therefore, for the purposes of

claim construction, the Special Master has used the definition of POSITA proposed

by Brumlow.

V.    THE DISPUTED TERMS

      Claim terms that at least one party contends require construction are set out

below. The parties agree that all other terms do not require construction and the jury

should be informed that these terms have their plain and ordinary meaning.

      A.     “a single carpet component” or “carpet component”

 Plaintiff’s Proposed Construction          Defendant’s proposed Construction

 Plain and Ordinary Meaning                 “a unit of broadloom carpet, a roll of
                                            tufted carpet, or the like, but excluding
                                            carpet tiles”

                                            To the extent Plaintiff asserts this term
                                            covers other types of carpets, including
                                            carpet tiles, then this term is indefinite
                                            under 35 U.S.C. § 112.

(Dkt. 23 at 2; Pl. CC Opening at 12; Def. CC Opening at 6; Pl. CC Response at 3;

Def. CC Response at 18.) These terms appear in Claims 1, 3-7, and 10 of the ’870

Patent as well as Claims 1, 5, and 8 of the ’871 Patent. Id.

      Aladdin first asserts that the claim terms “a single carpet component” and

“carpet component” appear in a non-limiting preamble of their respective claim


                                           7
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 8 of 35




terms and, therefore, do not require construction. Pl. CC Opening at 13. Brumlow

disagrees, arguing that these claim terms are limiting for at least the reason that these

preamble terms form an antecedent basis for limitations and terms in the claim body.

Def. CC Response at 18.

      “As a general rule preamble language is not treated as limiting.” Arctic Cat

Inc. v. GEP Power Prods., Inc., 919 F.3d 1320, 1327 (Fed. Cir. 2019) (quoting Aspex

Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1347 (Fed. Cir. 2012)). For

example, preamble language is not limiting “where a patentee defines a structurally

complete invention in the claim body and uses the preamble only to state a purpose

or intended use for the invention.” Id. at 1329 (quoting Rowe v. Dror, 112 F.3d 473,

478 (Fed. Cir. 1997)). However, preambles can be limiting where there is

“dependence on a particular disputed preamble phrase for antecedent basis,” and

“the preamble is essential to understand limitations or terms in the claim body.”

Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808-09 (Fed. Cir.

2002); see also Pacing Techs., LLC v. Garmin Int’l, Inc., 778 F.3d 1021, 1024 (Fed.

Cir. 2015) (finding preamble limiting “[b]ecause the preamble terms . . . provide

antecedent bases for and are necessary to understand positive limitations in the body

of [the] claims”).




                                            8
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 9 of 35




      In this case, the terms “single carpet component” and “carpet component” in

the claim preamble are antecedent basis for terms in the claim body. For example,

Claim 1 of the ’870 Patent recites “[a] single carpet component comprising: . . . an

overprint disposed onto the carpet substrate to form the single carpet component.”

’870 Patent, 7:6-16 (emphasis added). Similarly, Claim 1 of the ’871 Patent recites

“[a] method for creating a single carpet component comprising the steps of: . . .

overprinting a design onto the carpet substrate to form the single carpet

component.” ’871 Patent, 7:7-17 (emphasis added). The term “carpet component”

in the preamble of Claim 1 of both the ’870 and ’871 Patent are antecedent basis for

the “carpet component” terms in the body of the respective claims. Therefore, the

Special Master finds that these terms are limiting and do require construction.

      The parties dispute over the scope of the “carpet component” term centers on

whether it includes “carpet tiles.” Pl. CC Opening at 14-15; Def. CC Opening at 6-

8; Transcript, 128:22-129:4. The specification of the ’870 Patent, the ’871 Patent,

and the incorporated ’693 Provisional teach that a “carpet component” can include

a carpet tile. ’870 Patent at 6:25-28, Dkt. 31-5 at 1:9-12. However, Brumlow asserts

that Aladdin disavowed carpet tiles in the prosecution history of the ’870 and ’871

Patents. Def. CC Opening at 6-8; Def. CC Response at 18-21. Aladdin argues that

no such disavowal exists. Pl. CC Opening at 14-15; Pl. CC Response at 3-7.


                                          9
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 10 of 35




      Prosecution disclaimer “preclude[s] patentees from recapturing through claim

interpretation specific meanings disclaimed during prosecution.” Omega Eng’g, Inc.

v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir. 2003). When a “patentee has

unequivocally disavowed a certain meaning to obtain his patent, the doctrine of

prosecution disclaimer attaches and narrows the ordinary meaning of the claim

congruent with the scope of surrender.” Id. at 1324. For example, limiting the scope

of a claim to overcome a prior art rejection results in “narrow[ing] the meaning of

the claim consistent with the scope of the claim surrendered.” Biogen Idec, Inc. v.

GlaxoSmithKline LLC, 713 F.3d 1090, 1095 (Fed. Cir. 2013).

      However, for “prosecution disclaimer” to apply to the construction of a claim,

the arguments made in the patent office must rise to the level of a “clear and

unmistakable disclaimer” or an “unequivocal disavowal” of claims scope. See

Phillips, 415 F.3d at 1316-1317. See also Tech. Props. Ltd. LLC v. Huawei Techs.

Co., Ltd., 849 F.3d 1349, 1357-58 (Fed. Cir. 2017) (“The doctrine does not apply

unless the disclaimer is both clear and unmistakable to one of ordinary skill in the

art . . . . If the challenged statements are ambiguous or amenable to multiple

reasonable interpretations, prosecution disclaimer is not established.” (internal

quotations marks omitted)). Furthermore, “an examiner’s unilateral statement does

not give rise to a clear disavowal of claim scope by the applicant.” Alfred E. Mann


                                         10
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 11 of 35




Found. For Sci. Research v. Cochlear Corp., 841 F.3d 1334, 1341 (Fed. Cir. 2016);

see also Salazar v. Procter & Gamble Co., 414 F.3d 1342, 1347 (Fed. Cir. 2005)

(“This court refuses to create a rule or presumption that the applicant in this case

disavowed claim scope by silence”); Sorenson v. Int’l Trade Comm’n, 427 F.3d

1375, 1378-79 (Fed. Cir. 2005) (“[I]t is the applicant, not the examiner, who must

give up or disclaim subject matter that would otherwise fall within the scope of

claims.”).

      Brumlow first argues that the Applicant disavowed the carpet tile scope in its

Apr. 22, 2014 Office Action response in the ’870 Patent. Def. CC Opening at 7. In

the Apr. 22 Office Action Response, the Applicant “respectfully draw[s] the

Examiner’s attention to paragraph [002]” of the specification of the ’870 Patent “for

a discussion of carpet components” to overcome an indefiniteness rejection based

on the carpet component term. Dkt. 30-2 at 2. Brumlow asserts that Applicant’s

direction to this particular paragraph of the ’870 Patent specification disavows carpet

tiles. However, paragraph [002] of the ’870 Patent specification includes reference

to “modular carpeting installations.” ’870 Patent at 1:14-26. At oral argument,

counsel for Brumlow agreed that modular carpeting installations includes carpet

tiles. Transcript at 150:9-14. Therefore, Applicant’s direction of the Examiner to




                                          11
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 12 of 35




paragraph [002] of the ’870 Patent specification for a definition of carpet component

does not equate to an “unequivocal disavowal” of the carpet tile claim scope.

      Brumlow also argues that, in the ’870 Patent, Applicant acquiesced to the

examiner’s limited scope of the “carpet component” term, thereby disavowing the

carpet tile scope. Def. CC Opening at 7. Specifically, Brumlow points to the

examiner’s Sep. 10, 2015 Office Action in which a claim directed to carpet tiles was

rejected based on the examiner’s position that it was unsupported by the written

description. Id.; Dkt. 30-3 at 3-4. In its response, the Applicant stated that “[w]hile

Applicants do not necessarily agree with this rejection, Claim 25 has been canceled

in order to facilitate further prosecution of the remaining claims.” Dkt. 30-4 at 6.

Rather than acquiesce to the Examiner’s position, the Applicant makes clear that it

does not agree with the examiner’s interpretation of the scope of the ’870 Patent’s

written description. This does not amount to an “unequivocal disavowal” of the

carpet tile claim scope in other claims.

      Lastly, Brumlow asserts that Applicant disavowed the carpet tile claim scope

by failing to respond to the examiner’s Reasons for Allowance in the Notice of

Allowance of the ’870 Patent. Def. CC Opening at 7-8. However, there is no

requirement that an applicant respond to unliteral statements of the examiner to

avoid prosecution disclaimer. Even the TorPharm case -- often quoted by Brumlow


                                           12
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 13 of 35




-- makes clear that “[a] patentee is not required to fight tooth and nail every possibly

adverse thought an examiner commits to paper, nor to advance redundant arguments

for patentability.” TorPharm Inc. v. Ranbaxy Pharm., Inc., 336 F.3d 1322, 1330

(Fed. Cir. 2003). At oral argument, Brumlow argued that the totality of the

prosecution history amounts to a disavowal. Transcript at 133:16-134:7. The Special

Master disagrees. Therefore, the Special Master finds that the Applicant did not

disavow claim scope related to carpet tiles in the ’870 or ’871 Patent File History.

      The term “carpet component” is broadly defined in the specification and can

be readily understood by a person of ordinary skill in the art. ’870 Patent at 6:27-30.

Because there was not a disavowal of claim scope during prosecution, there is no

further ambiguity related to the scope of the term “carpet component.” Therefore,

the term does not require construction beyond its plain and ordinary meaning.

      In conclusion, the Special Master recommends the terms “a single carpet

component” and “carpet component” be given their plain and ordinary meaning.

      B.      “design elements” and “adjoining design elements”

 Claim Term        Plaintiff’s Proposed            Defendant’s proposed
                   Construction                    Construction
 “adjoining        Plain and Ordinary              “patterned features present within
 design            Meaning                         two or more adjacent sections or
 elements”                                         portions of the carpet component
                                                   defined by substantially uniform
                                                   shapes, such as rectangular



                                           13
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 14 of 35




 Claim Term        Plaintiff’s Proposed          Defendant’s proposed
                   Construction                  Construction
                                                 blocks,    squares,     triangles,
                                                 pentagons, or octagons”

 “design           Plain and Ordinary            “patterned features within a
 elements”         Meaning                       section or portion of the carpet
                                                 component defined by a uniform
                                                 shape, such as a rectangular block,
                                                 square, triangle, pentagon, or
                                                 octagon”

      (Dkt. 23 at 2; Pl. CC Opening at 15; Def. CC Opening at 8; Pl. CC Response

at 8; Def. CC Response at 21.) These terms appear in Claims 1 and 10 of the ’870

Patent as well as Claim 1 ’871 Patent.

      In its original proposed claim construction, Brumlow limited the “design

elements” terms to “patterned textural features.” Dkt. 23 at 2. Aladdin argued that

the “design elements” claim terms reside not only in the textured carpet substrate,

but also in the non-textured overprint. Pl. CC Opening at 17. In its Responsive Brief,

Brumlow amended its proposed construction to exclude the term “textural.” Def. CC

Response at 21-22. Therefore, the Special Master considered Brumlow’s amended

proposed constructions of the “design elements” terms, as shown above.

      Brumlow asserts that the term “design elements” requires construction

because it is used in two different ways in the specification. Def. CC Opening at 14.

Specifically, Brumlow argues that the specification uses the term “design elements”


                                          14
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 15 of 35




to refer to both individual features of a pattern and the composite features of one

section of a pattern. Id. Aladdin argues that the “design elements” terms “are

straightforward and clear in the context of the claims” and, therefore, do not require

construction. Pl. CC Opening at 15-16.

      To the extent that there are two definitions of the term “design elements,” as

asserted by Brumlow, it is clear from the context of the claims which definition is

applicable. For example, in Claims 1 and 10 of the ’870 Patent, the claims recite that

each design element includes “a design and a boundary.” ’870 Patent at 7:7-27 and

8:6:33. Therefore, in the context of these claims, the claim language makes clear that

the term “design element” refers to a design within a boundary. Claim 1 of the ’871

Patent does not use the term “design element” in the same context. Specifically, that

claim does not define a “design element” as having a design and a boundary.

Therefore, as read in the context of Claim 1 of the ’871 Patent, the term “design

elements” refers more broadly to features of a pattern or design. The narrower

definition of “design element” in the parent ’870 Patent claims is not imported into

the child ’871 Patent claims. Sanofi v. Watson Labs. Inc., 875 F.3d 636, 650 (Fed.

Cir. 2017).

      The definition of the “design elements” terms are unambiguous in the context

of their respective claims. Therefore construction of these term is unnecessary. K-2


                                          15
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 16 of 35




Corp. v. Salomon, S.A., 191 F.3d 1356, 1363 (Fed. Cir. 1999) (“a party wishing to

alter the meaning of a clear claim term must overcome the presumption that the

ordinary and accustomed meaning is the proper one, demonstrating why such

alteration is required.”)

      Additionally, adopting the claim construction proposed by Brumlow would

amount to importing limitations from the specification into the claims. It is improper

to narrow claim terms to a preferred embodiment during claim construction.

Blackbird Tech LLC v. ELB Elecs., Inc., 895 F.3d 1374, 1377 (Fed. Cir. 2018). With

regard to Claim 1 of the ’871 Patent, Brumlow’s construction would import the

definition of design elements being a design within a boundary – which was not

present in Claim 1 of the ’871 Patent. Even with regard to Claims 1 and 10 of the

’870 Patent, Brumlow’s construction requires that the boundaries have substantially

uniform shapes – a limitation not required by the claims as written. Because these

claim terms are not ambiguous as written, it would be improper to import the

additional limitations proposed by Brumlow.

      In conclusion, the Special Master recommends the term “design elements”

and “adjoining design element” be given its plain and ordinary meaning.




                                          16
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 17 of 35




      C.      “wherein the design elements are arranged so that the design of one
              design element is not predicable from the design of an adjoining
              design element”
 Plaintiff’s Proposed Construction          Defendant’s proposed Construction

 “wherein the design elements are           Indefinite under 35 U.S.C. § 112
 arranged so that the design of one
 element appears random (e.g. disjointed    Alternatively:     “wherein      defined
 or discontinuous) from the design of an    sections or portions of the carpet
 adjoining design element”                  component including a series of
                                            substantially uniform shapes are
                                            rearranged to form a randomized or
                                            disjointed textured pattern such that the
                                            boundaries of patterned designs in
                                            adjacent individual portions are
                                            discontinuous or the design elements
                                            forming a textured pattern are different
                                            throughout the pattern such that there
                                            are no repeating textural design
                                            elements in any linear direction”

(Dkt. 23 at 3-4; Pl. CC Opening at 5; Def. CC Opening at 11; Pl. CC Response at

10; Def. CC Response at 4.) These terms appear in Claims 1 and 10 of the ’870

Patent. Id.

      Brumlow asserts that this term is indefinite because it includes the term “not

predictable.” Def. CC Opening at 11-20. It argues that whether design elements are

“not predictable” is subjective, and therefore does not have a defined scope. Aladdin

asserts that the specification of the ’870 Patent provides a POSITA with an objective

definition of “not predictable,” which renders it definite. Pl. CC Opening at 6-7.




                                           17
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 18 of 35




Aladdin also points out that this argument was sufficient to overcome an

indefiniteness rejection by the examiner. Id.

      As explained above, “[a] patent is invalid for indefiniteness if its claims, read

in light of the specification delineating the patent, and the prosecution history, fail

to inform, with reasonable certainty, those skilled in the art about the scope of the

invention.” See Powerbahn, LLC v. Found. Fitness LLC, No. 1:17-cv-02965-AT,

2018 U.S. Dist. LEXIS 226089, at *27 (N.D. Ga. Aug. 27, 2018)) (quoting Nautilus,

572 U.S. at 901). Subjective claim terms may be held indefinite if whether it is

infringed “depend[s] solely on the unrestrained, subjective opinion of a particular

individual purportedly practicing the invention.” Datamize, 417 F.3d at 1350.

Whether the term “not predictable” has an objective definition requires analysis of

the claim language, intrinsic evidence, and available extrinsic evidence.

      Looking first to the language of the claim itself, both Claim 1 and 10 of the

’870 Patent recite that each design element defines a “design and a boundary.” The

Claims then recite that the design elements are arranged “so that the design of one

design element is not predicable from the design of an adjoining design element.” In

the context of these claims, it is clear that the standard for “not predictable” relates

to a comparison between the design contained in a first design element boundary and

the design in a second, adjoining design element boundary.


                                           18
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 19 of 35




       The specification further defines the “not predictable” term. The specification

states in relevant part:

       Random or randomized, as used herein, is to be broadly interpreted to
       encompass disjointed patterns that may or may not repeat. A random or
       disjointed pattern is an unpredictable combination of design elements,
       where the design elements have a design and a boundary such as curves,
       lines, blocks or other shapes. The unpredictability may take the form of
       a substantial portion of the boundaries of the design elements are
       discontinuous. In some embodiments, the pattern includes a plurality of
       adjoining design elements in which each design element has a design
       and a boundary. The design elements may be arranged so that the design
       of one design element is not predictable from the design of adjoining
       design elements.

’870 Patent at 3:12-24. The specification uses the terms disjointed and discontinuous

to further define the term “not predictable.” Id. The specification also makes clear

that predictability is determined based on a comparison between the design of one

design element and the design of an adjoining design element. Id. Thus, it is clear

from the claim language and the specification that whether the designs of two

adjoining design elements is predictable or not predictable depends on the

appearance along the shared boundary.

       Both Aladdin and Brumlow presented case examples where courts determined

whether claim language was indefinite due to its subjectivity. With respect to this

term, the Special Master finds the Interface case to be instructive. In Interface, the

disputed term “orthogonal ambiguity” was ruled definite based on the claim



                                          19
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 20 of 35




language and specification. Collins & Aikman Floor Coverings, Inc. v. Interface,

Inc., No. 4:05-CV-0133-HLM, 2007 U.S. Dist. LEXIS 98537, at *32 (N.D. Ga.

May 29, 2007). The Northern District of Georgia found that the “specification

explains that it is usually readily apparent when a tile has been misplaced in a

traditional carpet tile installation, and that an ‘orthogonally ambiguous’ pattern

makes it impossible for tiles to look out of place by ‘mask[ing] the visual effects of

having adjacent carpet tiles with misaligned or differently-oriented naps and also

mask[ing] slight color variations resulting from dye lot differences.’” Id. The ’870

Patent similarly states that when “the unpredictable pattern on the carpet substrate is

not aligned, its unpredictable nature may minimize the visual effect of imperfections

or variations in the overprint design between adjacent carpet components.” ’870

Patent at 6: 47-51. Like in Interface, the meaning of “not predictable” set forth in

the claims of the ’870 Patent and the specification is reasonably clear and precise to

a POSITA and therefore the claim term is not ambiguous.

      The Interface case also confronted an argument raised by Brumlow related to

the identity of the viewer who perceives the carpet design. Interface, 2007 U.S. Dist.

LEXIS 98537, at *23-24. There, the Defendants argued “that neither the patent, the

prosecution history, nor the art define the ‘ordinary viewer’” and “ virtually every

witness conceded that people have different perspectives and personal tastes, both


                                          20
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 21 of 35




of which will be impacted by the viewing conditions under which their perceptions

are tested.” Id. This argument did not carry weight with the court. Id. Brumlow

similarly argues that the “not predictable” term is indefinite because there is no

guidance regarding who finds the design “not predictable.” Def. CC Opening at 12-

14; Def. CC Response at 5-8. Like in Interface, the Special Master is not persuaded

by this argument.

      The prosecution history also supports the above interpretations the ’870

Patent’s claims and specification. While the Examiner initially rejected the

application on the grounds that “the scope of what makes one design element

‘predictable’or ‘not predictable’ from an adjoining design element is unclear,” the

Applicant overcame that rejection by directing the examiner to the portion of the

specification included above. Dkt. 31-6 at 109-10 and 132-33. Additionally, the

Examiner was able to apply a definition of “not predictable” in its analysis of prior

art. In discussing the Magree reference the Examiner found “[t]he base pattern of

unique, random designs corresponds to applicant’s pattern of ‘not predictable’

adjoining design elements and the overlay pattern of a unifying pattern corresponds

to applicant’s overprint of ‘predictable’ adjoining design elements.” Id. at 182. The

’870 Patent’s prosecution history does not indicate that the Examiner did not

understand the specification’s use of the phrase “not predictable” after the Applicant


                                          21
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 22 of 35




overcame the initial indefiniteness objection. Thus, the prosecution history and the

Examiner’s analysis and comments regarding the term “not predictable” supports a

finding that the term is definite.

      The Special Master also reviewed extrinsic evidence in the form of the

declarations and deposition testimony of Lewis Migliore. In its response claim

construction brief, Brumlow argued that Mr. Migliore was unqualified to provide an

expert opinion regarding the patents at issue. Def. CC Response at 1-4. However,

Brumlow relied heavily on Mr. Migliore’s deposition testimony when arguing that

the “not predictable” term of the ’870 Patent is indefinite. Id. at 6-12. Brumlow bears

the burden of proving the “not predictable” term is indefinite by clear and convincing

evidence. Sonix Tech. Co., Ltd. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir.

2017). Mr. Migliore’s testimony did not provide clear and convincing evidence that

the term “not predictable,” as defined by the claim language and specification of the

’870 Patent, does not inform, with reasonable certainty, those skilled in the art about

the scope of the invention.

      For the reasons set forth above, the term “not predictable” as used in Claims

1 and 10 of the ’870 Patent is defined in reasonably clear and precise terms such that

it is definite. The definition in the specification is consistent with the patent history




                                           22
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 23 of 35




and is not sufficiently rebutted by extrinsic evidence. Therefore, the claim term is

definite.

       Aladdin and Brumlow each provided a proposed construction for “not

predictable.” Aladdin’s construction is consistent with the explanation of the “not

predictable” provided in the specification of the ’870 Patent. Brumlow’s

construction limits the term “not predictable” to a specific embodiment for creating

an unpredictable pattern described in ’870 Patent. ’870 Patent at 3:25-63. As with

the “carpet component” term, Brumlow argues that the Applicant limited the scope

of the ’870 Patent during prosecution.

       As explained above, for “prosecution disclaimer” to apply to the construction

of a claim, the arguments made in the patent office must rise to the level of a “clear

and unmistakable disclaimer” or an “unequivocal disavowal” of claims scope. See

Phillips, 415 F.3d at 1316-1317. See also Tech. Props. Ltd., 849 F.3d at 1357-58

(“The doctrine does not apply unless the disclaimer is both clear and unmistakable

to one of ordinary skill in the art . . . . If the challenged statements are ambiguous or

amenable to multiple reasonable interpretations, prosecution disclaimer is not

established.” (internal quotations marks omitted)).

       Brumlow argues that the Applicant’s statements in its Oct. 20, 2014 Office

Action Response in the ’871 Patent amount to an “unequivocal disavowal” of all


                                           23
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 24 of 35




claim scope outside of the specific embodiment. Def. CC Opening at 15-17.

However, the portion of the Response quoted by Brumlow is from a portion of the

Office Action Response discussing a dependent claim directed to the specific

embodiment. Dkt. 30-9 at 5-6. These statements, in the context of the Office Action

Response as a whole, do not amount to an unequivocal disavowal of all claim scope

beyond the specific embodiment for all claims of the ’871 Patent and the ’870 Patent.

Because the Applicant did not disavow claim scope related to the method of creating

the “not predictable” pattern, importing limitation from that specific embodiment in

claim construction would be inappropriate. Therefore, Brumlow’s proposed

construction is improper.

      In conclusion, the Special Master recommends that this term be construed as

“wherein the design elements are arranged so that the design of one element

appears random (e.g. disjointed or discontinuous) from the design of an

adjoining design element.”

      D.     “wherein the design elements are arranged so that the design of at
            least one design element is predictable from the design of an
            adjoining design element”

 Plaintiff’s Proposed Construction         Defendant’s proposed Construction

 Plain and Ordinary Meaning                Indefinite under 35 U.S.C. § 112

                                           Alternatively:  “wherein   defined
                                           sections or portions of the carpet


                                         24
       Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 25 of 35




                                            component including a series of
                                            substantially uniform shapes are
                                            arranged such that the boundaries of the
                                            patterned printed designs are continuous
                                            or printed design elements repeat
                                            throughout the pattern in a linear
                                            direction”

      (Dkt. 23 at 5; Pl. CC Opening at 10; Def. CC Opening at 20; Pl. CC Response

at 21; Def. CC Response at 15.) These terms appear in Claims 1 and 10 of the ’870

Patent. Id.

      Brumlow argues that the “predictable” claim term mirrors the “not

predictable” claim term and so “for the same reasons … the claim language is

indefinite on its face.” Def. CC Opening at 20; Def. CC Response at 15. Aladdin

similarly argues that the definiteness of “predictable” and “not predictable” are

linked. Pl. CC Opening at 11. For the reasons set forth above, the claim term “not

predictable” in the ’870 Patent is definite. The claim term “predictable” in the ’870

Patent is also definite for the same reasons.

      Unlike the “not predictable” claim term, Aladdin argues that the “predictable”

claim term in the ’870 Patent should be given its plain and ordinary meaning. Id.

However, Aladdin concedes that “[t]o the extent construction is warranted, the Court

should not adopt Brumlow’s construction, but instead one that is the opposite of

Aladdin’s “unpredictable” constructions (i.e. “not random (not disjointed and not



                                          25
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 26 of 35




discontinuous).” Id. Brumlow argues that its proposed construction is consistent with

the specification.

      However, Brumlow’s proposed construction appears to inject ambiguity into

the “predictable” claim term rather than resolve it. Brumlow’s proposed construction

provides two definitions for predictable: (1) “wherein defined sections or portion of

the carpet component including a series of substantially uniform shapes are arranged

such that the boundaries of the patterned printed designs are continuous” or (2)

wherein the “printed design elements repeat throughout the pattern in a linear

direction.” In addition to providing competing definitions of the “predictable” claim

term, each of Brumlow’s definitions is flawed. The first portion of Brumlow’s

proposed construction describes the “patterned printed designs.” In the ’870 Patent,

the claim term “pattern” is only used to describe the textured carpet substrate,

whereas the “predictable” claim term describes the non-textured overprint.

Therefore, the term “patterned printed designs” does not make sense in the context

of the ’870 Patent claims. In the second portion of Brumlow’s proposed construction,

Brumlow inserts the limitation that the design elements repeat throughout the pattern

in a linear direction. Again, Brumlow inserts the pattern term into a construction

related to the overprint. Therefore, no portion of Brumlow’s construction is

appropriate.


                                         26
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 27 of 35




     In conclusion, the Special Master recommends that this term be construed as

“wherein the design elements are arranged so that the design of one element

does not appear random (e.g. disjointed or discontinuous) from the design of

an adjoining design element.”

     E.    “unpredictable combination of design elements” and “predictable
           combination of design elements”

Claim Term            Plaintiff’s Proposed          Defendant’s proposed
                      Construction                  Construction
“unpredictable        “a combination of design      Indefinite under 35 U.S.C.
combination of design elements     that   appears   § 112
elements”             random (e.g., disjointed or
                      discontinuous)”            Alternatively:
                                                 “arrangement of sections or
                                                 portions of the carpet
                                                 component defined by
                                                 substantially        uniform
                                                 shapes such that the
                                                 boundaries of patterned
                                                 designs in adjacent sections
                                                 or        portions        are
                                                 discontinuous or the design
                                                 elements       forming      a
                                                 textured      pattern     are
                                                 different throughout the
                                                 pattern such that there are
                                                 no repeating textural design
                                                 elements in any linear
                                                 direction”
“predictable          Plain and Ordinary Meaning Indefinite under 35 U.S.C.
combination of design                            § 112
elements”
                                                 Alternatively:
                                                 “arrangement of sections or


                                      27
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 28 of 35




                                                        portions of the carpet
                                                        component defined by
                                                        substantially      uniform
                                                        shapes such that the
                                                        boundaries of patterned
                                                        printed designs in adjacent
                                                        sections or portions are
                                                        continuous or the printed
                                                        design elements repeat
                                                        throughout the pattern in a
                                                        linear direction”

      (Dkt. 23 at 3-5; Pl. CC Opening at 5 and 10; Def. CC Opening at 11 and 20;

Pl. CC Response at 10 and 21; Def. CC Response at 4 and 15.) These terms appear

in Claim 1 of the ’871 Patent. Id.

      Both Aladdin and Brumlow made arguments regarding the “predictable” and

“unpredictable” claim terms of Claim 1 of the ’871 Patent in tandem with the

“predictable” and “not predictable” of the ’870 Patent. However, when interpreting

a claim term, a POSITA is directed to read the term “in the context of the particular

claim in which the disputed term appears.” Phillips, 415 F.3d at 1313. The language

of Claim 1 of the ’871 Patent provides a different context than the claims of the ’870

Patent.

      As explained above, the ’870 Patent defined its “design elements” as having

a design and a boundary.” ’870 Patent at 7:7-27 and 8:6:33. The ’870 Patent claims

provide that the term “not predictable” relates to a comparison between the design


                                          28
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 29 of 35




contained in a first design element boundary and a design in a second, adjoining

design element boundary. This structure is consistent with the specification that uses

the terms disjointed and discontinuous to further define the term “not predictable.”

’870 Patent at 3:12-24. The specification also makes clear that predictability is

determined based on a comparison between the design of one design element and

the design of an adjoining design element. Id. Thus, it is clear from the claim

language of the ’870 Patent that whether the designs of two adjoining design

elements is predictable or not predictable depends on the appearance along the

shared boundary.

      The language of Claim 1 of the ’871 Patent does not provide that a design

element includes a design and a boundary. Claim 1 of the ’871 Patent recites:

      1. A method for creating a single carpet component comprising the
      steps of:
             creating a pattern having an unpredictable combination of
      design elements; tufting yarn into a primary backing and creating a
      carpet substrate having a plurality of repeats of the pattern formed by:
      (a) different loop height, (b) different cut pile height, or (c) selective
      cut and uncut tufts, and
             overprinting a design onto the carpet substrate to form the single
      carpet component, wherein the design comprises a predictable
      combination of design elements, and
             wherein the relationship between the design and the overall
      pattern of the carpet substrate is not in register.

’871 Patent at 7:7-18. Without the boundary limitation present in the claims of the

’870 Patent, the term “design element” in the ’871 Patent is broader. For example,

                                          29
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 30 of 35




in its discussion of Figure 6, the ’871 Patent describes the leaves in the design as

“design elements.” ’871 Patent at 6:32-39. The design element leaves are present in

the predictable, overprint design. Id. Whether design elements, such as leaves, are

arranged in a predictable or unpredictable combination depends solely on the

unrestrained, subjective opinion of a particular individual. Without some objective

standard to determine the scope of these terms, they are indefinite. Datamize, 417

F.3d at 1350.

      The only explanations for determining whether design elements are

predictable or not predictable are ones where the designs are compared along a

boundary. When Figure 6 of the ’871 Patent was discussed at oral argument, Aladdin

explained that the overprint design of the Figure is predictable because if the design

was cut along a seam line (16), one of skill in the art would line up a portion of the

leaf design on one side of the seam line with the portion of the leaf on the other side

of the seam line. Transcript 121:21-122:16. This explanation is consistent with the

“design element” term as used in the ’870 Patent because the seam line would

represent the design element boundary. However, when the design elements are any

object arranged on the carpet, regardless of seams or boundaries, there is no objective

measure of predictability. Because, in the context of the claim language of the ’871

Patent, a “design element” can be any object or design in the carpet substrate or


                                          30
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 31 of 35




overlay, regardless of boundary, the terms “predictable” and “unpredictable” are

subjective and without objective measure.

      In conclusion, the Special Master recommends that the terms “unpredictable”

and “predictable” in Claim 1 of the ’871 Patent be found indefinite. The Special

Master has only provided a recommendation with regard to these claim terms in

Claim 1 of the ’871 Patent alone. The Special Master has not analyzed whether these

terms are definite in the context of dependent Claims 2-9.

      F.     “not in register”

 Claim Language           Plaintiff’s Proposed         Defendant’s proposed
                          Construction                 Construction
 “wherein the carpet Plain           and    Ordinary   “wherein      the      carpet
 substrate pattern and Meaning                         substrate pattern and the
 the overprint are not in                              overprint are intentionally
 register”                                             misaligned and do not have
                                                       a       defined       spatial
                                                       relationship”
 “wherein            the Plain and            Ordinary “wherein the design and the
 relationship between Meaning                          overall pattern of the carpet
 the design and the                                    substrate are intentionally
 overall pattern of the                                misaligned and do not have
 carpet substrate is not                               a       defined       spatial
 in register”                                          relationship”

      (Dkt. 23 at 6; Pl. CC Opening at 22; Def. CC Opening at 23; Pl. CC Response

at 23; Def. CC Response at 23.) These terms appear in Claims 1 and 10 of the ’870

Patent and Claim 1 of the ’871 Patent. Id.



                                         31
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 32 of 35




      Aladdin asserts that the meaning of “not in register” is “straight forward, well-

known in the art, and clear in the context of the claims” and does not require

construction. Pl. CC Opening at 22. Brumlow asserts that its construction where the

term “not in register” is replaced with “intentionally misaligned and do not have a

defined spatial relationship” is appropriate. Def. CC Opening at 23-25. Aladdin

argues that Brumlow’s construction should be rejected because it is unnecessary and

interjects an intent requirement into the claims. Pl. CC Opening at 23.

      At issue is whether the term “not in register” should be limited to intentional

misalignments between the overprint design and the patterned substrate. At oral

argument, Brumlow expressed concern regarding accidental misalignment due to a

substrate stretching or bowing as it is processed. Transcript at 186:14-187:12.

Aladdin responded that it does not consider “unintentional misalignment that

happens during the printing process” to be part of the plain and ordinary meaning of

the claim term “not in register.” Id. at 189:1-18. With that understanding, there is no

ambiguity regarding the meaning of the claim term “not in register.” Therefore,

further construction is not required.

      In conclusion, the Special Master recommends the term “not in register” be

given its plain and ordinary meaning.




                                          32
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 33 of 35




VI.   AGREED-UPON TERMS

 At oral argument, counsel for the parties indicated they had to come to an

agreement regarding the following terms. Transcript at 183:15-185:17. The special

master recommends that the agreed upon constructions for the following terms be

adopted, as agreed upon by the parties.

      A.     “overprint” and “overprinting”

 Claim Term             Plaintiff’s Proposed       Defendant’s proposed
                        Construction               Construction
 “an          overprint Plain and Ordinary Meaning “a printed design applied
 disposed onto the                                 on top of a textured carpet
 carpet substrate to                               substrate”
 form the single carpet
 component” or “an
 overprint    disposed
 onto     the    carpet
 substrate”

 “overprinting of a Plain and Ordinary Meaning “printing a design on top of
 design onto the carpet                        a textured carpet substrate”
 substrate to form the
 single          carpet
 component”

      (Dkt. 23 at 5-6; Pl. CC Opening at 20; Def. CC Opening at 22; Pl. CC

Response at 22; Def. CC Response at 23.) These terms appear in Claims 1 and 10 of

the ’870 Patent and Claim 1 of the ’871 Patent. Id.




                                          33
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 34 of 35




      Per the agreement between the parties, the Special Master recommends that

these terms be given their plain and ordinary meaning.

      B.    “overall pattern of the carpet substrate”

 Plaintiff’s Proposed Construction            Defendant’s proposed Construction
 Plain and Ordinary Meaning                   Indefinite under 35 U.S.C. § 112

                                              Alternatively: “the tufted pattern of the
                                              textured carpet substrate”

      (Dkt. 23 at 6; Pl. CC Opening at 23; Def. CC Opening at 25; Pl. CC Response

at 24; Def. CC Response at 25.) These terms appear in Claim 1 of the ’871 Patent.

Id.

      Per the agreement between the parties, the Special Master recommends that

this term be given its plain and ordinary meaning.

      C.    “repeated”, “repeating”, “repeats”

 Plaintiff’s Proposed Construction            Defendant’s proposed Construction
 Plain and Ordinary Meaning                   “duplication of a pattern unit or design
                                              element(s) at known intervals or
                                              dimensions”

      (Dkt. 23 at 6-7; Pl. CC Opening at 25; Def. CC Opening at 27; Pl. CC

Response at 25; Def. CC Response at 25.) These terms appear in Claims 1, 3, 4, 10,

and 14 of the ’870 Patent and Claim 1 and 5-7 of the ’871 Patent. Id.

      Per the agreement between the parties, the Special Master recommends that

these terms be given their plain and ordinary meaning.


                                         34
      Case 4:19-cv-00058-WMR Document 42 Filed 06/25/20 Page 35 of 35




VII. CONCLUSION

      Accordingly, it is recommended that the claim terms be construed as set forth

in Sections V and VI above.

      Dated: June 25, 2020


                                        William B. Dyer III, Special Master
                                        LEE & HAYES, P.C.
                                        75 14th Street, Suite 2500
                                        Atlanta, GA 30309
                                        Telephone: (404) 736-1857
                                        Facsimile: (404) 815-1700
                                        Email: bill.dyer@leehayes.com




                                        35
